DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Response to Amendment
	Applicant’s remarks and claim amendments, filed 04/13/2022, are acknowledged and have been considered. 
	 
Status of Claims
	Claims 1-20 were previously pending. 
As of the response filed 04/13/2022, claim 20 is amended; no claims are canceled; and no claims are newly added.  
	Accordingly, claims 1-20 are currently under examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/13/2020 and 07/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.
The information disclosure statements filed 07/26/2019, 10/22/2019, and 08/18/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they each include a document in which there is no translation provided.  They have been placed in the application file, but the information referred to therein has not been fully considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The following rejection (Kuiper in view of Sinkus) is maintained from the previous ground of rejection. The independent claim and some dependent claims are rejected over Kuiper in view of Sinkus, and the remaining dependent claims are rejected over Kuiper in view of Sinkus and further in view of Sliwa and/or Feine. While Examiner maintains this rejection for claims 1-20, an alternative rejection to claims 1 and 10 is also provided to further show teaching of the present application. 

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. (WO 2008/090504 A1, hereinafter "Kuiper") in view of Sinkus et al. (US 2016/0007968 A1, hereinafter "Sinkus").

Regarding claim 1, Kuiper discloses: 
An ultrasonic probe ("acoustic probe 100" Kuiper: Pg. 5, Fig. 1A), wherein, the ultrasonic probe comprises:
an ultrasonic transducer array ("acoustic transducer 20 comprises a ID array of acoustic transducer elements" Kuiper: Pg. 5, Fig. 1A; [Kuiper's 'acoustic transducer 20 comprising an array of acoustic transducer elements' represents the present invention's ultrasonic transducer array.]) configured to transmit and receive ultrasonic waves ("acoustic probe 100 is adapted to operate in both a transmitting mode and a receiving mode" Kuiper: Pg. 5);
a conducting device ("conductive electrodes" Kuiper: Pg. 4, line 22; [Kuiper's conductive electrode(s) represent the present invention's conducting device.]) disposed at a front end of the ultrasonic transducer array ("first electrode 150 is provided in housing 110" Kuiper: Pg. 7; [One of the conductive electrodes (first electrode 150) is provided in housing 110, and housing 110 is disposed at a front end of the ultrasonic transducer array (acoustic transducer 20), as shown in Fig. 1.]), wherein the conducting device comprises a fluid chamber filled with fluid ("Housing 110 encloses a sealed cavity having a volume in which are provided first and second fluid media 141 and 142" Kuiper: Pg. 6, lines 1-2; [Kuiper's housing 110, which includes at least one conductive electrode (representing a conducting device), comprises a sealed cavity having a volume in which are provided first and second fluid media 141 and 142 (representing a fluid chamber filled with fluid).]), and the fluid chamber has an opening ("coupling element 120 is provided at one end of housing 110" Kuiper: Pg. 5, Fig. 1A; [Kuiper's coupling element 120, which is adjacent to fluid medium 142, represents the opening of the present invention.]) and an energy receiving port ("acoustic energy received by the acoustic transducer" Kuiper: Abstract; [Kuiper's acoustic transducer represents the present invention's energy receiving port.]) which are in communication with each other ([The claim requires that the coupling element 120 and the acoustic transducer 20 are in communication with each other. Since coupling element 120 is included within acoustic lens 10 (Pg. 5, lines 7-8), and acoustic lens 10 is coupled to acoustic transducer 20, then coupling element 120 is also coupled to, and therefore in communication with, acoustic transducer 20.]), and the opening is disposed on a front surface of the conducting device and covered by an elastic film ("coupling element 120 comprises a flexible sealed pocket filled with a coupling solid substance such as a Mylar film" Kuiper: Pg. 5, Fig. 1A; [Kuiper's coupling element 120 (representing the opening) is disposed on the front surface of housing 110 (which includes at least one conductive electrode, representing the conducting device).]); and
an energy applying device ("controller controls the variable voltage supply to apply the selected voltages to the pair of electrodes" Kuiper: Pg. 3; [Kuiper's variable voltage supply represents the present invention's energy applying device.]), connected to the energy receiving port and configured to apply vibrations ("appropriately controlling the energy applied to the acoustic transducer 244 to steer the acoustic wave in at least one direction" Kuiper: Pg. 9, lines 28-29; [Kuiper's acoustic transducer 244 represents the energy receiving port of the present invention.]) to the fluid within the fluid chamber ("the fluid within the cavity is moved by the application of a voltage across conductive electrodes" Kuiper: Pg. 4, lines 21-22),
wherein the energy receiving port is configured to receive the vibrations ("acoustic energy received by the acoustic transducer" Kuiper: Abstract; [Kuiper's acoustic transducer represents the present invention's energy receiving port.]), the vibrations received by the energy receiving port reaches the elastic film ("coupling element 120 comprises a flexible sealed pocket filled with a coupling solid substance such as a Mylar film" Kuiper: Pg. 5, lines 27-28; [The energy is being transferred via the fluid in the fluid chamber (fluid within the cavity) to the coupling solid substance (elastic film) of the coupling element 120.]) after being transferred via the fluid in the fluid chamber ("the fluid within the cavity is moved by the application of a voltage across conductive electrodes" Kuiper: Pg. 4, lines 21-22). 

Kuiper remains silent on:
causes the elastic film to vibrate and generate a shear wave propagating from a body surface to an inside of a tissue, and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue, so as to perform instantaneous elastography and acquire at least one of elasticity information and attenuation information of the tissue.

However, in a similar invention in the same field of endeavor, Sinkus teaches a medical imaging system which is able to non-invasively detect the traveling of shear waves within a subject ([0030]) and determine mechanical properties of the subject using the shear wave data (Claim 1): 
causes the elastic film ("`ultrasound window` as used herein encompasses a window which is able to transmit ultrasonic waves or energy. Typically a thin film or membrane is used as an ultrasound window" Sinkus: [0021]) to vibrate and generate a shear wave ("vibration system operable for inducing shear waves in the subject" Sinkus: [0034]) propagating from a body surface to an inside of a tissue (“mechanical actuator 310 in contact with the subject 306 which is generating shear waves 314” Sinkus: [0073]; [Fig. 3 shows the mechanical actuator 310 generating shear waves 314 from a body surface (skin of the patient) to an inside of a tissue (abdomen area of the patient).]), and the ultrasonic waves are utilized ("shear wave data can be derived directly from the ultrasound data" Sinkus: [0031]) to trace the propagation of the shear wave inside the tissue ("processor to receive shear wave data descriptive of the propagation of shear waves within the subject" Sinkus: [0026]), so as to perform instantaneous elastography ("measured by elastography techniques" Sinkus: [0104]) and acquire at least one of elasticity information and attenuation information of the tissue ("mechanical property is any one of the following: elasticity, viscosity, the propagation or propagation speed, the attenuation of the shear wave, and the dispersion relation of the shear wave" Sinkus: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the medical apparatus and imaging system as taught by Sinkus. One of ordinary skill in the art would have been motivated to make this modification "because ultrasound is non-invasive and enables the measurement of the shear wave data without any damage to the subject" (Sinkus: [0031]). Furthermore, it would be "advantageous because the medical apparatus is able to generate shear waves in the subject and acquire the shear wave data automatically" (Sinkus: [0034]).

Regarding claim 2, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
	Kuiper further discloses: 
	wherein the fluid is liquid ("first fluid medium 141 consists primarily of water" Kuiper: Pg. 6).

Regarding claim 3, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
	Kuiper further discloses: 
	wherein the fluid chamber is of a column shape ("Housing 110 may be of cylindrical shape" Kuiper: Pg. 5; Since the first and second fluid media 141, 142 are comprised inside housing 110, and housing 110 is of cylindrical shape, then the fluid chamber(s) are of a columnar shape).

Regarding claim 4, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
	Kuiper further discloses: 
	wherein the opening is of a circle or a stripe shape (Coupling element 120 reads on the claimed opening, and is in the shape of a stripe, as shown in Fig. 1A).

Regarding claim 7, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
	Kuiper further discloses: 
	wherein the fluid chamber is adapted to the shape of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5; As shown in Figs. 1A-1B, the fluid medium 141, 142 are adapted to fill the shape of housing 110; since acoustic transducer 20 is coupled to the bottom of housing 20, then the fluid medium 141, 142 are adapted to the shape of the transducer),
and the fluid chamber is connected to the front end of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5).

Regarding claim 8, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
	Kuiper further discloses: 
	wherein the conducting device further comprises an acoustic lens ("acoustic lens 10" Kuiper: Pg. 5), the acoustic lens is connected to the front end of the ultrasonic transducer array ("variably-refracting acoustic lens coupled to the acoustic transducer" Kuiper: Pg. 3), and the fluid chamber is disposed in the acoustic lens ("acoustic lens 10 includes a housing 110, a coupling element 120, first and second fluid media 141 and 142" Kuiper: Pg. 5, Fig. 1A).

Claims 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper in view of Sinkus as applied to claim 1 above, and further in view of Sliwa et al. (US 20150351642 A1, hereinafter "Sliwa").

Regarding claim 5, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
The combination of Kuiper and Sinkus remains silent on: 
wherein the energy applying device comprises an energy generating device and an energy transferring device, and the energy transferring device is connected between the energy generating device and the energy receiving port.
However, in a similar invention in the same field of endeavor, Sliwa teaches a method for performing high speed elastography property mapping: 
wherein the energy applying device comprises an energy generating device ("palpator 30 of Fig. 2A applies a directed fluid to produce a fluidic palpation force or shockwaves" Sliwa: [0025]) and an energy transferring device ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48" Sliwa: [0026]), and the energy transferring device is connected between the energy generating device and the energy receiving port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36 to produce fluidic palpation waves toward a target area 50 of tissues " Sliwa: [0026]; The energy transferring device (openings or channels 48) is connected between the energy generating device (palpator 30) and the energy receiving port (backer 42 of the acoustic imaging sensor 36)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 9, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 8, as described above. 
The combination of Kuiper and Sinkus remains silent on: 
wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port, and other portion of the ultrasonic transducer array is connected to a second port, the first port is configured for instantaneous elastography, and the first port and the second port are configured for ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36" Sliwa: [0027]), and other portion of the ultrasonic transducer array is connected to a second port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36" Sliwa: [0026]), the first port is configured for instantaneous elastography ("to provide high speed elastographic property mapping" Sliwa: [0004]), and the first port and the second port are configured for ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 10, the combination of Kuiper and Sinkus discloses: 
the ultrasonic probe according to claim 1, as described above. 
The combination of Kuiper and Sinkus may remain silent on certain aspects of: 
a processing device, which comprises:
a driving unit, connected to the energy applying device of the ultrasonic probe to drive the energy applying device;
an ultrasonic unit, connected to the ultrasonic transducer array of the ultrasonic probe to control the ultrasonic transducer array to transmit and receive ultrasonic waves; and
an elastography unit, connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information to perform instantaneous elastography.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
An ultrasonic detecting device ("device depicted in FIG. 1 is a combined OCT/IVUS" Sliwa: [0023]), wherein the ultrasonic detecting device comprises:
a processing device ("control device 27" Sliwa: [0031], Fig. 1), which comprises:
a driving unit, connected to the energy applying device of the ultrasonic probe to drive the energy applying device ("control device 27 controls operation of the palpator 30" Sliwa: [0031]);
an ultrasonic unit ("sensor 36 acts as an intravascular ultrasound (IVUS) imaging" Sliwa: [0024]), connected to the ultrasonic transducer array of the ultrasonic probe to control the ultrasonic transducer array to transmit and receive ultrasonic waves ("ultrasound imaging" Sliwa: [0024]; Although Sliwa does not explicitly disclose the transmission and reception of ultrasonic waves, it is inherent that ultrasound imaging will include having the acoustic imaging transducer 40 transmit and receive ultrasonic waves); 
and 
an elastography unit ("elastography palpation using OCT (OCTe)" Sliwa: [0003]), connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information ("transducer such as a PZT diaphragm or piezo-membrane can be electrically actuated to bend in shear mode and generate the pulse pressure to produce the pulsed fluid palpation" Sliwa: [0026]) to perform instantaneous elastography ("a palpator that applies a directed fluid or mechanical indenter to cause elastographic deformation and an OCT imager to provide high speed elastographic property mapping" Sliwa: [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 11, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above. 
The combination of Kuiper and Sinkus is not relied on for teaching: 
wherein the elastography unit is connected to a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber. 
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the elastography unit is connected to a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber ("components in the distal portion 24 can perform any or all of OCT imaging, IVUS imaging, and elastographic OCT-based or elastographic IVUS-based mapping" Sliwa: [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 12, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above. 
Kuiper further discloses: 
to perform ultrasonic imaging according to a second electrical signal received from the ultrasonic transducer array ("electrical signal to be applied to acoustic transducer 244 to generate a desired acoustic wave" Kuiper: Pg. 9).
The combination of Kuiper and Sinkus is not relied on for teaching: 
wherein the ultrasonic unit is further configured to perform ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the ultrasonic unit is further configured to perform ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 13, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 12, as described above. 
The combination of Kuiper and Sinkus is not relied on for teaching: 
wherein the processing device further comprises an integrated processing unit which is connected to the elastography unit and the ultrasonic unit so as to integrate processing results of the elastography unit and the ultrasonic unit. 
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the processing device further comprises an integrated processing unit which is connected to the elastography unit and the ultrasonic unit so as to integrate processing results of the elastography unit and the ultrasonic unit ("a combined system that synchronizes OCT and acoustic radiation force for simultaneously imaging and mechanically displacing tissue in a patient as a detection and analytical tool" Sliwa: [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 14, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 13, as described above. 
The combination of Kuiper and Sinkus is not relied on for teaching: 
wherein the integrated processing unit is further connected to the driving unit to control the driving unit. 
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the integrated processing unit is further connected to the driving unit to control the driving unit ("control device 27 is provided to control operation of the components in the distal portion 24" Sliwa: [0023]; "control device 27 preferably synchronizes the application of palpation force and the OCT beam to perform OCT deformation detection including elastographic deformation measurement to provide elastographic mapping of the tissue/plaques. If the optional acoustic imaging sensor 36 is provided, its sensing operation (as IVUS) can also be synchronized with the palpation force as well" Sliwa: [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 15, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above. 
The combination of Kuiper and Sinkus is not relied on for teaching: 
wherein the ultrasonic detecting device further comprises a displaying apparatus which is connected to the processing device. 
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the ultrasonic detecting device further comprises a displaying apparatus which is connected to the processing device ("compositional maps could be overlaid in color on the gray-level OCT, IVUS, or OCT/IVUS combo image" Sliwa: [0033]; By describing that compositional maps can be overlaid in color on either OCT or ultrasound images, it is inherent that this overlay will occur on a display apparatus which is connected to control device 27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 16, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above. 
The combination of Kuiper and Sinkus is not relied on for teaching: 
wherein the energy applying device comprises an energy generating device and an energy transferring device, and the energy transferring device is connected between the energy generating device and the energy receiving port.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the energy applying device comprises an energy generating device ("palpator 30 of Fig. 2A applies a directed fluid to produce a fluidic palpation force or shockwaves" Sliwa: [0025]) and an energy transferring device ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48" Sliwa: [0026]), and the energy transferring device is connected between the energy generating device and the energy receiving port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36 to produce fluidic palpation waves toward a target area 50 of tissues " Sliwa: [0026]; The energy transferring device (openings or channels 48) is connected between the energy generating device (palpator 30) and the energy receiving port (backer 42 of the acoustic imaging sensor 36)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 17, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above. 
Kuiper further discloses: 
wherein the fluid chamber is adapted to the shape of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5; As shown in Figs. 1A-1B, the fluid medium 141, 142 are adapted to fill the shape of housing 110; since acoustic transducer 20 is coupled to the bottom of housing 20, then the fluid medium 141, 142 are adapted to the shape of the transducer), and the fluid chamber is connected to the front end of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5). 

Regarding claim 18, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above. 
Kuiper further discloses: 
wherein the conducting device further comprises an acoustic lens ("acoustic lens 10" Kuiper: Pg. 5), the acoustic lens is connected to the front end of the ultrasonic transducer array ("variably-refracting acoustic lens coupled to the acoustic transducer" Kuiper: Pg. 3), and the fluid chamber is disposed in the acoustic lens ("acoustic lens 10 includes a housing 110, a coupling element 120, first and second fluid media 141 and 142" Kuiper: Pg. 5, Fig. 1A).

Regarding claim 19, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 18, as described above. 
The combination of Kuiper and Sinkus is not relied on for teaching: 
wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port, and other portion of the ultrasonic transducer array is connected to a second port, the first port is configured for instantaneous elastography, and the first port and the second port are configured for ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36" Sliwa: [0027]), and other portion of the ultrasonic transducer array is connected to a second port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36" Sliwa: [0026]), the first port is configured for instantaneous elastography ("to provide high speed elastographic property mapping" Sliwa: [0004]), and the first port and the second port are configured for ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Regarding claim 20, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic probe according to claim 9, as described above. 
The combination of Kuiper and Sinkus is not being relied upon for teaching:  
wherein the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber receives the ultrasonic signal including shear wave information, and the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber and the other portion of the ultrasonic transducer array receive the ultrasound signal containing anatomic information and/or blood flow information.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36 and centrally located with respect to the directed flowed fluid or fluid shockwaves" Sliwa: [0027]) receives the ultrasonic signal including shear wave information ("a palpator that applies a directed fluid or mechanical indenter to cause elastographic deformation and an OCT imager to provide high speed elastographic property mapping" Sliwa: [0004]; "transducer such as a PZT diaphragm or piezo-membrane can be electrically actuated to bend in shear mode and generate the pulse pressure to produce the pulsed fluid palpation" Sliwa: [0026]), and the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber and the other portion of the ultrasonic transducer array receive the ultrasound signal containing anatomic information ("ultrasound (IVUS) imaging transducer to provide measurements of lumen and vessel size, plaque area and volume, and the location of key anatomical landmarks. The ultrasound imaging can be combined with ultrasonic spectral analysis of echoes for composition and structure" Sliwa: [0024]) and/or blood flow information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper and Sinkus in view of Sliwa as applied to claim 5 above, and further in view of Feine (US 20080015551 A1, hereinafter Feine).

Regarding claim 6, the combination of Kuiper, Sinkus, and Sliwa disclose: 
The ultrasonic probe according to claim 5, as described above. 
The combination of Kuiper, Sinkus, and Sliwa remain silent on: 
wherein the energy generating device comprises one or more of a stepper motor, a linear vibrator, and a variable speed pump.
However, in a similar invention in the same field of endeavor, Feine teaches an ultrasonic transducer with a vibrating tool: 
wherein the energy generating device comprises one or more of a stepper motor, a linear vibrator, and a variable speed pump ("Ultrasonic vibrations are produced when the coils are selectively powered by an ultrasonic signal generator, which can include a stepper motor control apparatus" Feine: Abstract; "can include varying the energy to at least one of the electromagnetic coils with a stepper motor control apparatus" Feine: Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by the combination of Kuiper and Sliwa, by including the ultrasonic tool as taught by Feine. One of ordinary skill in the art would have been motivated to make this modification because it "allows a stepper motor control apparatus to controllably energize electromagnetic coils in close proximity to a movable magnetic rod carrying an ultrasonic tip to create and/or control ultrasonic vibration in the tip" (Feine: [0006]). 


The following rejection below is an alternative rejection of independent claims 1 and 10. The primary rejection of claims 1 and 10 is described above (with Kuiper as the primary prior art reference). However, the following alternative rejection is included to show further teaching of claims 1 and 10. 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2015/0077049 A, hereinafter "Jin") in view of Zeng et al. (WO 2013/017105 A1, hereinafter "Zeng").

Regarding claim 1, Jin discloses: 
An ultrasonic probe ("ultrasound probe" Jin: Abstract), wherein, the ultrasonic probe comprises: 
an ultrasonic transducer array ("plurality of transducer 20 elements may be arranged in a linear array, a curved array, or a phased array" Jin) configured to transmit ("transducer 20 can transmit an ultrasonic signal to a target object" Jin) and receive ("receiving the ultrasonic echo signal reflected from the target" Jin) ultrasonic waves ("probe of an ultrasonic diagnostic apparatus that uses ultrasonic waves to concentrate ultrasonic waves" Jin);
a conducting device ("conductor capable of transmitting and receiving an electrical signal can be connected to the lower layer" Jin) disposed at a front end of the ultrasonic transducer array ([The conductor (representing the conducting device) is described as being connected to the lower layer of the piezoelectric layer 22. As shown in Jin's Fig. 4, the sound-absorbing layer 26, the piezoelectric layer 22, and the matching layer 24 are all disposed at a front end (interpreted to mean the distal end) of the transducer 20.]), wherein the conducting device comprises a fluid chamber filled with fluid ("fluid 30 can be filled in a closed space formed by the acoustic cover 40 and the housing 60" Jin: Fig. 1),
and the fluid chamber has an opening ("cylindrical housing 60 having an opening at one side" Jin) and an energy receiving port ("power unit 50 for receiving power from the outside" Jin) which are in communication with each other, and the opening is disposed on a front surface of the conducting device ("may be formed to have an opening in a surface facing the object" Jin) and covered by an elastic film ("acoustic cover 40 can be disposed and coupled to the opening" Jin); and
an energy applying device ("transmission unit 310 supplies a driving signal to the probe 100 and includes a pulse generation unit 312" Jin), connected to the energy receiving port and configured to apply vibrations ("pulse generating unit 312 generates a pulse for forming a transmission ultrasonic wave" Jin) to the fluid ("focusing ultrasound signals through a fluid" Jin) within the fluid chamber ("Ultrasonic signals output from the transducer 20 propagate into the living body via the fluid 30 and the acoustic cover 40" Jin), 
wherein the energy receiving port is configured to receive the vibrations ("power unit 50 can receive power from the outside and move the transducer 20" Jin), the vibrations received by the energy receiving port reaches the elastic film ("acoustic cover 40 may contact the object and transmit the ultrasonic signal transmitted from the transducer 20" Jin) after being transferred via the fluid in the fluid chamber ("Ultrasonic signals output from the transducer 20 propagate into the living body via the fluid 30 and the acoustic cover 40" Jin), and causes the elastic film to vibrate ("Ultrasonic signals output from the transducer 20 propagate into the living body via the fluid 30 and the acoustic cover 40" Jin).
Jin remains silent on: 
generate a shear wave propagating from a body surface to an inside of a tissue, and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue, so as to perform instantaneous elastography and acquire at least one of elasticity information and attenuation information of the tissue.
However, in a similar invention in the same field of endeavor, Zeng teaches an ultrasonic imaging system and method for measuring elasticity of biological tissues (Title): 
generate a shear wave propagating from a body surface to an inside of a tissue ("device (110) is configured for generating oscillation and forming shear waves propagating from a body surface to the biological tissues" Zeng: Abstract), and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue ("ultrasonic transducer emits ultrasonic signals and receive ultrasonic echo signals in order to record the above deformation of the biological tissues, then propagating velocity of the shear waves propagating in the biological tissues can be further obtained" Zeng: [0005]; "ultrasonic elastography technology uses ultrasonic signals to trace deformation of stressed biological tissues" Zeng: [0003]), so as to perform instantaneous elastography ("ultrasonic elastography technology can be divided to static elastography, dynamic elastography, transient elastography and remote elastography" Zeng: [0004]) and acquire at least one of elasticity information ("ultrasonic imaging system for measuring elasticity of biological tissues" Zeng: Abstract) and attenuation information of the tissue.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe disclosed by Jin, by including the ultrasonic imaging system and method for measuring elasticity of biological tissues as taught by Zeng. One of ordinary skill in the art would have been motivated to make this modification because "2D ultrasonic image and elasticity information of the biological tissues can be obtained at the same time, such that accuracy of clinical diagnosing is promoted" (Zeng: Abstract). Furthermore, "ultrasonic transient elastography is a non-invasive, fast and repeatable method" (Zeng: [0005]) and "ultrasonic elastography technology can provide additional important information in diagnosing" (Zeng: [0003]).

Regarding claim 10, Jin discloses: 
An ultrasonic detecting device ("ultrasonic device" Jin), wherein the ultrasonic detecting device comprises: 
the ultrasonic probe ("ultrasound probe to generate an ultrasound image" Jin: Abstract) according to claim 1 ([As described above.]); and
a processing device ("control unit 600" Jin: Fig. 6), which comprises:
a driving unit ("transmission unit 310 supplies a driving signal to the probe 100 and includes a pulse generation unit 312" Jin), connected to the energy applying device of the ultrasonic probe to drive the energy applying device ("pulse generating unit 312 generates a pulse for forming a transmission ultrasonic wave" Jin);
an ultrasonic unit ("transducer 20 can transmit an ultrasonic signal to a target object" Jin), connected to the ultrasonic transducer array ("plurality of transducer 20 elements may be arranged in a linear array, a curved array, or a phased array" Jin) of the ultrasonic probe ("probe of an ultrasonic diagnostic apparatus that uses ultrasonic waves to concentrate ultrasonic waves" Jin) to control the ultrasonic transducer array to transmit and receive ultrasonic waves ("transducer 20 can transmit an ultrasonic signal to a target object" Jin; "receiving the ultrasonic echo signal reflected from the target" Jin). 
Jin remains silent on: 
an elastography unit, connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information to perform instantaneous elastography.
However, in a similar invention in the same field of endeavor, Zeng teaches an ultrasonic imaging system and method for measuring elasticity of biological tissues (Title): 
an elastography unit ("ultrasonic elastography technology can be divided to static elastography, dynamic elastography, transient elastography and remote elastography" Zeng: [0004]), connected to the ultrasonic transducer array for receiving ("ultrasonic receiving module for receiving and processing the ultrasonic echo signals from the ultrasonic array transducer" Zeng: [0014]) and processing a first electrical signal containing shear wave information ("ultrasonic transducer emits ultrasonic signals and receive ultrasonic echo signals in order to record the above deformation of the biological tissues, then propagating velocity of the shear waves propagating in the biological tissues can be further obtained" Zeng: [0005]) to perform instantaneous elastography ("ultrasonic elastography technology uses ultrasonic signals to trace deformation of stressed biological tissues" Zeng: [0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe disclosed by Jin, by including the ultrasonic imaging system and method for measuring elasticity of biological tissues as taught by Zeng. One of ordinary skill in the art would have been motivated to make this modification because "2D ultrasonic image and elasticity information of the biological tissues can be obtained at the same time, such that accuracy of clinical diagnosing is promoted" (Zeng: Abstract). Furthermore, "ultrasonic transient elastography is a non-invasive, fast and repeatable method" (Zeng: [0005]) and "ultrasonic elastography technology can provide additional important information in diagnosing" (Zeng: [0003]).

Response to Arguments
The Office indicated that the combination of Kuiper and Sinkus does in fact teach the technical features of claim 1. 

	Applicant submits that there is no motivation to combine Kuiper with Sinkus, and the combination fails to teach or suggest the technical features in the final two limitations claim 1 of the present application. Applicant submits that Kuiper discloses a system for detection of motion in a body includes an acoustic probe, as can be seen from lines 5-11 on page 8 of Kuiper, Kuiper discloses "When the voltage applied between electrodes 150 and 160a by the variable voltage supply is set to a positive or negative value, the shape of the meniscus is altered, due to the electrical field between electrodes 150 and 160a. In particular, a force is applied on the part of first fluid medium 141 adjacent the contact surface between first and second fluid media 141 and 142. Because of the polar behavior of first fluid medium 141, it tends to move either closer to electrode 160a, or further away from electrode 160a, depending on the polarity of the applied voltage and the relative surface tensions of fluids." Applicant submits that in the solution of Kuiper, the acoustic probe includes the housing 110 with the first and second fluid media 141 and 142. 
	Applicant submits that in contrast, Sinkus discloses a determination of a distribution of sonically dispersive elements within a subject, as can be seen from paragraphs [0072]-[0073] of Sinkus, it discloses that "FIG. 3 shows a further example of a medical imaging system 300. The medical imaging system in FIG. 3 is similar to that shown in FIG. 2 except there is additionally a medical imaging system 302 and a mechanical actuator 310 are also shown as being included. The medical imaging system 302 is intended to be representative and may be any medical imaging system which is able to detect shear waves traveling through a subject 30. The medical imaging system in particular may be representative of a magnetic resonance imaging system or an ultrasound system. There is a subject 306 shown as reposing on a subject support 308 partially within an imaging zone 304" and "There is a mechanical actuator 310 in contact with the subject 306 which is generating shear waves 314." Applicant submits that in combination with FIG. 3 of Sinkus, it can be seen that the embodiment of FIG. 3 of Sinkus is silent on that the mechanical actuator 310 includes the conducting device which includes the fluid chamber filled with fluid. In fact, Applicant submits that the solution of FIG. 3 of Sinkus only applies an hint that the mechanical actuator 310 generates a shear wave propagating from a body surface to an inside of a tissue.
	Thus, Applicant submits that since the embodiment of Fig. 3 of Sinkus is silent on that the mechanical actuator 310 includes the conducting device which includes the fluid chamber filled with fluid and causes the elastic film to vibrate and generate a shear wave propagating from a body surface to an inside of a tissue, there is no motivation for those skilled in the art to apply the hint of Sinkus of the probe for forming shear waves propagating from a body surface to the biological tissues into the solution of Kuiper that the acoustic probe includes the housing 110 with the first and second fluid media 141 and 142. 

In response, Examiner respectfully submits that Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
	First, in response to the argument that there is no motivation to combine Kuiper with Sinkus, Examiner respectfully submits that Applicant did not address the motivation to combine that was described in the Final Rejection dated 01/13/2022. In the Final Rejection dated 01/13/2022, Examiner stated that one of ordinary skill in the art would have been motivated to make this modification “because ultrasound is non-invasive and enables the measurement of the shear wave data without any damage to the subject (Sinkus: [0031]). Furthermore, it would be “advantageous because the medical apparatus is able to generate shear waves in the subject and acquire the shear wave data automatically” (Sinkus: [0034]). Applicant alleges that there is no motivation to combine these references, yet does not even address the motivation statement provided in the previous rejection. Accordingly, Examiner maintains the motivation to combine described in the previous rejection, and further respectfully submits there are additional motivations for combining these references that were not previously mentioned, such as that the invention of Sinkus “may be beneficial because the microstructure or essentially the concentration of the sonically dispersive elements within the subject can be determined solely by the propagation of the shear waves within the subject” (Sinkus: [0027]). 
	Regarding Applicant’s argument that Kuiper’s acoustic probe includes the housing 110 with the first and second fluid media 141 and 142, Examiner respectfully submits that this argument is acknowledged, but it is not clear to Examiner how this argument would affect the rejection of claim 1. 
In response to Applicant’s argument that Fig. 3 of Sinkus is silent on the mechanical actuator 310 includes the conducting device which includes the fluid chamber filled with fluid, Examiner respectfully submits that Sinkus was not relied on for the teaching of the claimed conducting device comprising a fluid chamber filled with fluid. As indicated on page 4 of the Final Rejection dated 01/13/2022, Kuiper teaches the claimed conducting device compris[ing] a fluid chamber filled with fluid. Examiner respectfully submits that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, this argument is not persuasive for another reason. Despite not being relied on for teaching the above limitation, Examiner respectfully submits that Sinkus still provides a teaching for the fluid chamber (“ultrasound system comprises 506 a fluid-filled chamber 508. Within the fluid-filled chamber 508 is an ultrasound transducer 510” Sinkus: [0082]). 
Regarding the argument that Sinkus only applies a hint that the mechanical actuator 310 generates a shear wave, Examiner respectfully submits that this argument is not persuasive. Examiner respectfully submits that in the abstract of Sinkus, Sinkus recites receiving shear wave data descriptive of the propagation of shear waves and determining a mechanical property of the subject using the shear wave data. Sinkus proceeds to teach the use of shear waves derive tissue properties throughout the disclosure, and even shows the shear waves propagating through the subject in Fig. 3 (“shear waves 314” Fig. 3). Accordingly, Examiner respectfully submits that this thorough description of shear waves is far from only a hint of generating shear waves as alleged by Applicant. 
Lastly, regarding the arguments that Sinkus is silent on that the mechanical actuator 310 includes a conducting device which includes the fluid chamber filled with fluid and that there is no motivation to apply the hint of Sinkus into the solution of Kuiper, Examiner respectfully submits that each of these arguments has been addressed above. 

The Office indicated that there is in fact motivation to combine Jin with Zeng to obtain the solution of claim 1. 

Applicant submits that Jin in view of Zeng at least fails to teach or suggest the distinguishing features of the final two limitations of claim 1. Applicant submits that in the solution disclosed in Jin, the transducer 20 can transmit an ultrasonic signal to a target object, and the distance between the transducer 20 and the acoustic cover 40 constant to prevent image distortion. Applicant further submits that in the solution of Jin, the transducer 20 is moved up, down, left, and right, which is used to transmit an ultrasonic signal to different area of the target object, not used to generate vibrations, which is clear different from the solution of the present application that the energy applying device is used to apply vibrations to the fluid within the fluid chamber and causes the elastic film to vibrate and generate a shear wave propagating from a body surface to an inside of a tissue as defined in claim 1 of the present application. 
Applicant further submits that the ultrasonic signal transmitted by the transducer 20 in the solution of Jin cannot be used to generate the shear wave, and therefore, the transducer 20 in the solution of Jin is different from the energy applying device as defined in claim 1 of the present application. 
Applicant submits that in the solution of Jin, since the distance between the transducer 20 and the acoustic cover 40 constant to prevent image distortion, the acoustic cover 40 cannot vibrate elastically during use and thus cannot generate the shear wave propagating from a body surface to an inside of a tissue. Applicant submits that therefore, the acoustic cover 40 in the solution of Jin is different from the elastic film as defined in claim 1 of the present application. Besides, Applicant submits that since the transducer 20 is only moved up, down, left, and right, not moved front and rear, the fluid 30 fails to cause the acoustic cover 40 to vibrate and thus fails to cause the acoustic cover 40 to generate the shear wave. 
Applicant further submits that in the solution disclosed in Zeng, the low frequency oscillating device 110 is used for generating oscillation and forming shear waves on the body surface directly, which is clearly different from the energy applying device configured to apply vibrations to the fluid within the fluid chamber which causes the elastic film to vibrate and generate a shear wave propagating from a body surface to an inside of a tissue, as defined in claim 1 of the present application. Applicant further submits that Zeng is silent on the elastic film as defined in claim 1 of the present application. 
Applicant submits that the ultrasonic array transducer 130 is only used for emitting ultrasonic signals, and since the shear waves is generated by the low frequency oscillating device 110, not generated by the ultrasonic array transducer 130, there is no motivation for those skilled in the art to apply the hint of Zeng of the low frequency oscillating device 110 configured to form shear waves propagating from a body surface to the biological tissues into the solution of Jin of the ultrasonic probe for generating ultrasonic images. Applicant further submits that even if Jin and Zeng are combined, there is only the motivation for those skilled in the art to apply the hint of Zeng of the ultrasonic array transducer 130 into the solution of Jin of the ultrasonic probe for generating ultrasonic images. 


In response, Examiner respectfully submits that Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
	First, in response to the argument that in the solution of Jin, the transducer is moved up, down, left, and right, which is used to transmit an ultrasonic signal to different area of the target object, not used to generate vibrations, this argument is acknowledged but is not persuasive. It is true that Jin teaches that the power section 50 can move the transducer 20 up, down, left, and right. However, this movement is the description of the physical movement of the transducer, which is separate and independent of the vibrations. In a separate portion of the disclosure, Jin teaches “a transducer including a piezoelectric layer for converting an electric signal and an ultrasonic signal while the piezoelectric material vibrates, an acoustic cover surrounding the transducer” and “a piezoelectric layer for converting an electric signal and an ultrasonic signal while the piezoelectric material vibrates.” Based on this, the argument that the transducer is only moved up, down, left, and right, but not used to generate vibrations is unpersuasive. 
	Regarding the argument that the solution of Jin cannot be used to generate shear waves, Examiner respectfully submits that Jin was not relied on for teaching the generation of shear waves. As indicated on page 20 of the Final Rejection dated 01/13/2022, Zeng teaches generating a shear wave. Examiner respectfully submits that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	In response to the argument that Jin’s acoustic cover 40 cannot vibrate elastically during use, Examiner respectfully submits that this is not persuasive, as Jin teaches “a transducer including a piezoelectric layer for converting an electric signal and an ultrasonic signal while the piezoelectric material vibrates, an acoustic cover surrounding the transducer, And a sound cover, wherein the sound velocity in the fluid is lower than the sound velocity in the living body.” Furthermore, the argument that Jin only teaches movement up, down, left, and right has already been addressed above. 
	Applicant further submits that Zeng’s oscillating device 110 is used for generating oscillation and forming shear waves on the body surface directly, which is clearly different than the energy applying device configured to apply vibrations to the fluid within the fluid chamber which causes the elastic film to vibrate and generate a shear wave propagating from a body surface to an inside of a tissue. In response, Examiner respectfully submits that the claim recites verbatim: “generate a shear wave propagating from a body surface to an inside of a tissue.” Thus, the argument that Zeng’s device forming shear waves on the body surface directly is “clearly different” than the claimed invention is not persuasive. Conversely, Zeng’s disclosure of forming shear waves on the body surface directly appears to directly read on the limitation of generating a shear wave propagating from a body surface to an inside of a tissue. Furthermore, in response to the argument that Zeng is silent on the elastic film, Examiner reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Lastly, in response to the argument that there is no motivation to combine the hint of Zeng into the solution of Jin, Examiner respectfully directs attention to the motivation provided in both the present and previous rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793